DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “a time scale that prevents electrical stress or damage to the circulator.” The metes and bounds of the claim are indefinite since it is unclear what type of time scale is being claimed that will prevent electrical stress or damage to the circulator, because the type of circulator is never disclosed.  For the purpose of the examination, since there is no way of determining the requisite degree of the term “time scale,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 2, 9, and 16 recite “the time scale is shorter than a maximum capability of the circulator to sustain a power condition exceeding its maximum rating.”  The metes and bounds of the claim are 
Claims 3, 10, and 17 recite “wherein the circulator has a maximum power rating of less than a maximum backward power to which the circulator could be exposed.”  The metes and bounds of the claim are indefinite since it is unclear what the “maximum power rating” is for the circulator, because the type of circulator is never disclosed.  For the purpose of the examination, since there is no way of determining the requisite degree of the terms “maximum capability” and “maximum rating” are, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 4, 11, and 18 recite a “time scale is less than about 10 nanoseconds.”  The metes and bounds of the claim are indefinite since it is unclear what range of tolerance is meant by the word “about.”  For the purpose of the examination, the limitation claimed will be interpreted as a “time scale is less than 10 nanoseconds.”
Claims 5-7, 12-14, and 19-20 are rejected based on their dependency to claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nobue et al. (US-20110108548-A1) in view of Torngren et al. (US-20040004074-A1).
Regarding claim 1, Nobue teaches a solid state radio frequency generation system (“using a semiconductor element,” abstract) for an electromagnetic cooking device (“microwave heating apparatus, abstract”) having an enclosed cavity in which a food load is placed (fig. 1, elements 100 and 101), the solid state radio frequency generation system (“microwave generation part”, fig. 1, element 10) comprising: a small signal generator for generating an input RF signal (“microwave oscillation part,” fig. 1, element 11); an RF feed (“first feeding part,” fig. 1, element 105) configured to introduce electromagnetic radiation into the enclosed cavity to heat up and prepare the food load (“a first feeding part 105 for supplying the microwave into the first heating chamber 100a accommodating the article to be heated 101,” para 0059), the RF feed configured to receive reflected electromagnetic radiation from the enclosed cavity (“reflected microwave returned…via the first feeding part 105,” para 0063); a high-power RF amplifier coupled between the small signal generator and the RF feed (“microwave amplification parts,” fig. 1, elements 112 and 114), the high-power RF amplifier comprising: at least one amplifying stage configured to output a signal that is amplified in power with respect to the input RF signal (para 0054); and a circulator (“circulator,” fig. 1, element 18) for directing the amplified output signal to the RF feed (“via a circulator 118,” para 0063; also depicted in fig. 1) and for redirecting any reflected waves and their associated power received from the RF feed (“reflected microwave returned from the first heating chamber 100a to the circulator 118 via the first feeding part 105,” para 0063) and a hardware protection component (“power detection part,” fig. 1, element 119; and “control part,” fig. 1, element 120) for detecting backward power in the reflected electromagnetic radiation received by the RF feed (“power detection part 119 is arranged in a transmission passage between the circulator 118 and the second feeding part 106,” para 0064) and for reducing power supplied to the at least one amplifying stage if the backward power exceeds a power threshold (10% threshold, G112, shown in fig. 2; “when this 10% level is exceeded, the control part 120 controls to switch the oscillating frequency of the microwave oscillation part 11 to a different frequency, and/or controls to reduce drive voltage of each of the microwave amplification parts 112, 114 so as to decrease the output of the microwave generation part 10,” para 0070) within a time scale (“action time,” fig. 4, depicted in step S127 and described in para 0091) that prevents electrical stress or damage to the circulator (“this circulator is formed so as to consume reflected power returned from the heating chamber at a terminal resistance,” para 0003).  Nobue does not teach a dummy load.
However, Torngren teaches a dummy load (“dummy load,” fig. 1, element 18).
Therefore, it would have been obvious to adapt Nobue in view of Torngren to provide a dummy load in order to convert reflected microwaves to a dummy load to be converted into waste heat (Torngren, para 0027), of which a limiting value of a power could be determined indicating when the cavity of the microwave oven is to be considered empty and may be switched off or at least adjusted to lower power (Torngren, para 0018).
Regarding claim 2, Nobue teaches wherein the time scale (action time is based on ratio of the ratio of the reflected power being below 10%, para 0090) is shorter than a maximum capability of the circulator to sustain a power condition exceeding its maximum rating (the maximum rating of the reflected power that goes to the circulator is based on a 10% threshold, para 0090).
Regarding claim 3, Nobue teaches wherein the circulator has a maximum power rating of less than a maximum backward power (the semiconductor that generates the microwaves and the circulator are designed under a maximum power rating because of “fear” the semiconductor “is destructed when exposed to high heat,” para 0003) to which the circulator could be exposed (the maximum rating of the reflected power transmitted via the circulator, para 0113, is based on a 10% threshold, para 0090).
Regarding claim 4, Nobue teaches wherein the time scale is less than 10 nanoseconds (Nobue teaches a 1 MHz pitch of 1 MHz per 10 milliseconds, para 0073; thus, an oscillation raise of less than 1 KHz would take place in less than 10 nanoseconds).
Regarding claim 5, Nobue teaches wherein the hardware protection component (both the detection part, fig. 1, element 119 and the “control part,” fig. 1, element 120 comprise the hardware protection component) comprises a comparator (control part fig. 1, element 120) for comparing the backward power (“control part 120 receives signals detected by the power detection part 119,” para 0065) to the power threshold (“when this 10% level is exceeded, the control part 120 controls to switch the oscillating frequency of the microwave oscillation part 11 to a different frequency,” para 0070), wherein the power threshold is adjustable (“absolute value of the reflected power corresponding to 10% of the rated output serving as a reference value is exceeded,” para 0132; the reference value is the value of the power that is initially transmitted into the microwave; microwave power is adjustable “less than 100 W,” para 0072).
Regarding claim 6, Nobue teaches wherein the hardware protection component (both the detection part, fig. 1, element 119 and the “control part,” fig. 1, element 120 comprise the hardware protection component) further comprises a power control coupled to an output of the comparator (fig. 1, arrow from control part 120 to semiconductor 11) for reducing the power supplied to the at least one amplifier stage (“the control part 120 supplies predetermined drive power voltage to the former microwave amplification part 112 and the main microwave amplification part 114,” para 0072) when the output of the comparator represents that the backward power exceeds the power threshold (“when this 10% level is exceeded, the control part 120 …controls to reduce drive voltage of each of the microwave amplification parts 112, 114 so as to decrease the output of the microwave generation part 10,” para 0070).
Regarding claim 8, Nobue teaches a solid state radio frequency generation system (“using a semiconductor element,” abstract) for an electromagnetic cooking device (“microwave heating apparatus, abstract”) having an enclosed cavity in which a food load is placed (fig. 6, elements 100 and 101), the solid state radio frequency generation system (“microwave generation part”, fig. 6, element 10) comprising: a small signal generator for generating an input RF signal (“microwave oscillation part,” fig. 6, element 11); a plurality of RF feeds (fig. 1, elements 105a, 105b, 106a, and 106b) configured to introduce electromagnetic radiation into the enclosed cavity to heat up and prepare the food load (para 0122), the plurality of RF feeds each configured to receive reflected electromagnetic radiation from the para 0125); a set of high-power RF amplifiers coupled to the plurality of RF feeds (fig. 6, element 10), each high-power RF amplifier comprising: at least one amplifying stage configured to output a signal that is amplified in power with respect to the input RF signal (para 0054); and a circulator (fig. 6, elements 219a and 219b) for directing the amplified output signal to the RF feed (para 0125) and for redirecting any reflected waves and their associated power received from the RF feed (para 0125); and a hardware protection component (fig. 6, detection parts 220a, 220b and control part 221) for detecting backward power in the reflected electromagnetic radiation received by the plurality of RF feeds (para 0128) and for reducing power supplied to the plurality of high-power amplifiers if the backward power from any one of the plurality of RF feeds exceeds a power threshold (para 0149) within a time scale (“action time,” fig. 9, depicted in step 227 and described in para 0150) that prevents electrical stress or damage to the circulator of one of the plurality of high-power RF amplifiers (“this circulator is formed so as to consume reflected power returned from the heating chamber at a terminal resistance,” para 0003).  Nobue does not teach a dummy load.
However, Torngren teaches a dummy load (“dummy load,” fig. 1, element 18).
Therefore, it would have been obvious to adapt Nobue in view of Torngren to provide a dummy load in order to convert reflected microwaves to a dummy load to be converted into waste heat (Torngren, para 0027), of which a limiting value of a power could be determined indicating when the cavity of the microwave oven is to be considered empty and may be switched off or at least adjusted to lower power (Torngren, para 0018).
Regarding claim 9, Nobue teaches wherein the time scale (action time is based on ratio of the ratio of the reflected power being below 10%, para 0149) is shorter than a maximum capability of the circulator to sustain a power condition exceeding its maximum rating (the maximum rating of the reflected power that goes to the circulator is based on a 10% threshold, para 0149).
Regarding claim 10, Nobue teaches wherein the circulator of each of the plurality of high-power RF amplifiers has a maximum power rating of less than a maximum backward power (the semiconductor that generates the microwaves and the circulator are designed under a maximum power rating because of “fear” the semiconductor “is destructed when exposed to high heat,” para 0003) to which the circulator could be exposed (the maximum rating of the reflected power transmitted via the circulator, para 0113, is based on a 10% threshold, para 0090).
Regarding claim 11, Nobue teaches wherein the time scale is less than 10 nanoseconds (Nobue teaches a 1 MHz pitch of 1 MHz per 10 milliseconds, para 0135; thus, an oscillation raise of less than 1 KHz would take place in less than 10 nanoseconds).
Regarding claim 12, Nobue teaches wherein the hardware protection component (fig. 6, the detection parts 220a, 220b and control part 221 comprise the hardware protection component) comprises a comparator (fig. 6, control part, 221) for comparing the backward power to the power threshold (paras 0127, 132), wherein the power threshold is adjustable (power threshold of 10% will change based on the input; variable power input described, para 0134).
Regarding claim 13, Nobue teaches wherein the hardware protection component (fig. 6, detection parts 220a, 220b and control part 221) further comprises a power control coupled to an output of the comparator (fig. 6, arrow from control part 221 to power divider 212) for reducing the power supplied to each of the plurality of high-power RF amplifiers (para 0117) when the output of the comparator represents that the backward power exceeds the power threshold (para 0113).
Regarding claim 15, Nobue teaches an electromagnetic cooking device (“microwave heating apparatus, abstract”) comprising: an enclosed cavity in which a food load is placed (fig. 1, elements 100 and 101); a small signal generator for generating an input RF signal (“microwave oscillation part,” fig. 1, element 11); an RF feed (“first feeding part,” fig. 1, element 105) configured to introduce “a first feeding part 105 for supplying the microwave into the first heating chamber 100a accommodating the article to be heated 101,” para 0059), the RF feed configured to receive reflected electromagnetic radiation from the enclosed cavity (“reflected microwave returned…via the first feeding part 105,” para 0063); a high-power RF amplifier coupled between the small signal generator and the RF feed (“microwave amplification parts,” fig. 1, elements 112 and 114), the high-power RF amplifier comprising: at least one amplifying stage configured to output a signal that is amplified in power with respect to the input RF signal (para 0054); and a circulator (“circulator,” fig. 1, element 18) for directing the amplified output signal to the RF feed (“via a circulator 118,” para 0063; also depicted in fig. 1) and for redirecting any reflected waves and their associated power received from the RF feed (“reflected microwave returned from the first heating chamber 100a to the circulator 118 via the first feeding part 105,” para 0063); and a hardware protection component (“power detection part,” fig. 1, element 119 and “control part,” fig. 1, element 120) for detecting backward power in the reflected electromagnetic radiation received by the RF feed (“power detection part 119 is arranged in a transmission passage between the circulator 118 and the second feeding part 106,” para 0064) and for reducing power supplied to the at least one amplifying stage if the backward power exceeds a power threshold (10% threshold, G112, shown in fig. 2; “when this 10% level is exceeded, the control part 120 controls to switch the oscillating frequency of the microwave oscillation part 11 to a different frequency, and/or controls to reduce drive voltage of each of the microwave amplification parts 112, 114 so as to decrease the output of the microwave generation part 10,” para 0070) within a time scale (“action time,” fig. 4, depicted in step S127 and described in para 0091) that prevents electrical stress or damage to the circulator (“this circulator is formed so as to consume reflected power returned from the heating chamber at a terminal resistance,” para 0003).  Nobue does not teach a dummy load.
However, Torngren teaches a dummy load (“dummy load,” fig. 1, element 18).
Torngren, para 0027), of which a limiting value of a power could be determined indicating when the cavity of the microwave oven is to be considered empty and may be switched off or at least adjusted to lower power (Torngren, para 0018).
Regarding claim 16, Nobue teaches wherein the time scale (action time is based on ratio of the ratio of the reflected power being below 10%, para 0090) is shorter than a maximum capability of the circulator to sustain a power condition exceeding its maximum rating (the maximum rating of the reflected power that goes to the circulator is based on a 10% threshold, para 0090).
Regarding claim 17, Nobue teaches wherein the circulator has a maximum power rating (the semiconductor that generates the microwaves and the circulator are designed under a maximum power rating because of “fear” the semiconductor “is destructed when exposed to high heat,” para 0003) of less than a maximum backward power to which the circulator could be exposed (the maximum rating of the reflected power transmitted via the circulator, para 0113, is based on a 10% threshold, para 0090).
Regarding claim 18, Nobue teaches wherein the time scale is less than 10 nanoseconds (Nobue teaches a 1 MHz pitch of 1 MHz per 10 milliseconds, para 0073; thus, an oscillation raise of less than 1 KHz would take place in less than 10 nanoseconds).
Regarding claim 19, Nobue teaches wherein the hardware protection component (both the detection part, fig. 1, element 119 and the “control part,” fig. 1, element 120 comprise the hardware protection component) comprises a comparator (control part fig. 1, element 120) for comparing the backward power (“control part 120 receives signals detected by the power detection part 119,” para 0065) to the power threshold (“when this 10% level is exceeded, the control part 120 controls to switch the oscillating frequency of the microwave oscillation part 11 to a different frequency,” para 0070), wherein the power threshold is adjustable (“absolute value of the reflected power corresponding to 10% of the rated output serving as a reference value is exceeded,” para 0132; the reference value is the value of the power that is initially transmitted into the microwave; microwave power is adjustable “less than 100 W,” para 0072).
Regarding claim 20, Nobue teaches wherein the hardware protection component (detection part, fig. 1, element 119 and “control part,” fig. 1, element 120) further comprises a power control coupled to an output of the comparator (fig. 1, arrow from control part 120 to semiconductor 11) for reducing the power supplied to the at least one amplifier stage (“the control part 120 supplies predetermined drive power voltage to the former microwave amplification part 112 and the main microwave amplification part 114,” para 0072) when the output of the comparator represents that the backward power exceeds the power threshold (“when this 10% level is exceeded, the control part 120 …controls to reduce drive voltage of each of the microwave amplification parts 112, 114 so as to decrease the output of the microwave generation part 10,” para 0070).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nobue in view of Torngren, as applied to claims 1, 5-6, 8, and 12-13 above and further in view of Guatta et al. (WO-2015099649-A1).
Nobue and Torngren do not teach claim 7.
However, Guatta teaches wherein the power control (controller, fig. 1, element 40) reduces the power supplied (para 0029) to the at least one amplifier stage (fig. 1, elements 26 and 28) by interrupting the supply of power to the at least one amplifier stage (controller 40 can interrupt power provided by the RF generator 24, para 0028; in fig. 1, generator 24 is comprised of amplifiers 26 and 28, para 0011).
Therefore, it would have been to adapt Nobue and Torngren in view of Guatta to provide wherein the power control reduces the power supplied to the at least one amplifier stage by Guatta, para 0002).
Nobue and Torngren do not teach claim 14.
However, Guatta teaches wherein the power control (controller, fig. 1, element 40) reduces the power supplied (para 0029) to each of the plurality of high-power RF amplifiers (fig. 1, elements 26 and 28) by interrupting the supply of power to each of the plurality of high-power RF amplifiers (controller 40 can interrupt power provided by the RF generator 24, para 0028; in fig. 1, generator 24 is comprised of amplifiers 26 and 28, para 0011).
Therefore, it would have been to adapt Nobue and Torngren in view of Guatta to provide wherein the power control reduces the power supplied to the at least one amplifier stage by interrupting the supply of power to the at least one amplifier stage to add a interrupting circuit to monitor for and detect a fault in the device (Guatta, para 0002).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/19/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761